Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 1 of 33 Page ID
                                 #:42703




                MARCH 5, 2021
                ICE JUVENILE
             COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 2 of 33 Page ID
                                 #:42704



                           UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 JENNY LISETTE FLORES, et. al.,                  )       Case No.: CV 85-4544-DMG
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )
                                                 )
 MONTY WILKINSON,                                )
 Acting Attorney General of the                  )
 United States, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


                        MARCH 2021 INTERIM REPORT
               OF JUVENILE COORDINATOR DEANE DOUGHERTY
           SUBMITTED BY IMMIGRATION AND CUSTOMS ENFORCEMENT

        As required by the Court in its order issued on January 29, 2021, U.S. Immigration and

 Customs Enforcement (ICE) Juvenile Coordinator Deane Dougherty is submitting the following

 interim report to provide an update on the Class Members in the FRCs over 20 days, status of

 implementation of COVID-19 guidances, a census of positive COVID-19 cases at the family

 residential centers (FRCs), the status of compliance with respect to minors held in Title 42 custody,

 and confirmation that ICE continues to comply with requests for information and access to

 residents made by Ms. Ordin and Dr. Wise.

        Due to the constantly evolving nature of the COVID-19 crisis, and the frequency of custody

 and discharge determinations, the information in this report is current and accurate as of the time

 of signature, or for the reported data, as of the date or time noted in conjunction with the

 information provided.




                                                     1
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 3 of 33 Page ID
                                 #:42705



    I. Making and Recording Individualized Custody Determinations and Census of
       Minors at FRCs

        ICE would like to note that it is revising its current family detention posture at the FRCs to

 allow for a broader repurposing of the physical facilities to better meet operational needs. As of

 February 26, 2021, there were a total of 201 Class Members at ICE FRCs. The figures below

 breakdown these Class Members by age and country of origin.




                                                  2
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 4 of 33 Page ID
                                 #:42706




         ICE has been making continuous efforts to release Class Members under applicable

 standards throughout the course of this litigation and, where there are no impediments to removal,

 those that are subject to final orders of removal are repatriated in accordance with the law. This

 includes the expeditious release of minors who received a positive credible fear finding by U.S.

 Citizenship and Immigration Services (USCIS) pursuant to a request for reconsideration, a process

 solely committed to and within the discretion of USCIS and with which ICE is not involved. The

 graph below portrays the book-outs by the FRCs from January 9, 2021 to February 26, 2021, which

 includes 488 Class Members released into the interior of the United States, 22 Class Members

 removed from the United States, and 68 Class Members returned to their country of origin pursuant

 to Title 42 authorities.




         As of February 26, 2021, 631 Class Members have been detained at an FRC twenty (20)

 days or more. Exhibit A. I have reviewed the data provided in Exhibit A, and it has been shared

 with the Special Monitor, as required by the January 29, 2021, Order.




 1
  Exhibit A includes data relating to 64 Class Members. Upon further review, one of the cases relates to a minor who
 was released from the FRC in less than twenty (20) days in 2018.

                                                         3
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 5 of 33 Page ID
                                 #:42707



           Because this list must be shared with the Special Monitor in advance of this filing, the

 information contained changed significantly since the date it was compiled due to the plans to

 repurpose the facilities. A chart updated on March 4, 2020 shows only 13 families remained in

 custody on that date:



  Custody Status (as of 3/4/2021)                      Count of Class Members Reported in the March
                                                       Flores Interim Report

  ICE Custody                                                                                     13

  R PARO                                                                                          40

  R OSUP                                                                                              9

  R OREC                                                                                              1

  Total                                                                                           63



           Furthermore, of those 13, seven are scheduled to be released today. The remaining six are

 slated to be released by March 7 unless they test positive for COVID, in which case a quarantine

 period will be required prior to release.

           As of February 26, 2021, all families were released from the Berks FRC. The facility is in

 the process of negotiating with ICE a transition to an adult facility and will no longer house

 families. Both the STFRC and Karnes FRC are in the process of transitioning to an under-72 hour

 family facility.

     II.                                                  -19 Guidances

           The FRCs continue to follow the COVID-19 mitigation practices set forth in the October

 27, 2020 version of the Enforcement and Removal Operations COVID-19 Pandemic Response




                                                   4
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 6 of 33 Page ID
                                 #:42708



 Requirements.2 As has been the case since the beginning of the pandemic, ICE FRCs are operating

 well below maximum capacity, as demonstrated in the chart below.




            I am actively monitoring the Department of Homeland Security and ICE guidance with

     respect to distributing the COVID-19 vaccination. Due to the limited initial vaccine doses,

     vaccinations have begun for law enforcement officers in prioritized phases and in accordance

     with U.S. Centers for Disease Control and Prevention (CDC) recommendations and in

     partnership with the Veterans Health Administration. One of these prioritized locations is the

     San Antonio Field Office, in which both the Karnes and South Texas Family Residential Centers

     are located. Please note that the vaccination program is voluntary for ICE personnel. I will

     update this Court when more information about the vaccination initiative for residents becomes

     available.

       III. Report of ICE Facilities Holding Minors and Number of COVID-19 Cases

            Pursuant to                                                                  4(b)(iii)

 of this Court April 24, 2020 Order, the following charts describe the number of positive

 COVID-19 cases at the ICE FRCs as of February 26, 2021.




 2
     https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf

                                                         5
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 7 of 33 Page ID
                                 #:42709




                                                                          , the minors who remain

 housed at the ICE FRCs have not been released or transferred to non-congregate settings for two

 reasons: (1) because they are either in quarantine or cohorting based on CDC guidance as a result

 of testing positive for COVID-19 or they are a new intake and must undergo a 14-day observation

 period; and/or (2) weather-related delays in safely releasing Class Members and their

 accompanying parent or legal guardian or immigration court closures.

        As of February 26, 2021,                                                           has had

 no reported cases of COVID-19 by residents or staff.

    IV. Title 42 Compliance

                                                                      ordering that the government

 maintain records and statistical information on minors held in Title 42 custody, to include an

 update regarding the number of minors held in Title 42 custody, and to monitor compliance with

 the Agreement with respect to minors held in Title 42 custody, I can confirm that ICE has included

 minors temporarily housed by ICE pursuant to Title 42 authorities over 72 hours pending expulsion




                                                 6
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 8 of 33 Page ID
                                 #:42710



                                                                            since March 2020, and will

 continue to do so.

        Between January 9, 2021, and February 22, 2021, ICE temporarily housed a total of 133

 minors pending expulsion under Title 42 processes. All 133 minors were part of a family unit and

 all 133 minors were temporarily housed at an FRC with an average length of stay of 5.8 days. The

 chart below demonstrates the age categories of these 133 minors:

                                  Age Category            # of minors

                                  0 -5 years old                    99

                                  6 - 13 years old                  31

                                  14 - 17 years old                     3

                                  Total                            133



 It is important to note that the State of Texas experienced an unprecedented winter storm in

 February 2021 which effectively shut down much of the State. Specifically, the STFRC suffered

 a loss of electricity and running water for nearly a week, as was the entire locale. During this time

 period, the phones in the general area were inoperable though cell phones were intermittently

 available. As a result, access to legal counsel was largely unavailable during the weather crisis.

 Since electricity and telephone access has been restored, phones are available in all suites and

 residents are made aware of the pro bono attorneys toll free numbers. Staff is available to provide

 assistance with accessing legal services. ICE Dilley staff also monitors an email box used for legal

 access services and communication with attorneys. ICE and facility staff at both Karnes and

 STFRC are working to coordinate townhall video conferences with pro bono attorneys in lieu of

 in-person group meetings. The first townhall video meeting at Karnes was held on March 4, 2021.

 Signed on this [DATE]th day of March 2021.


                                                      7
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 9 of 33 Page ID
                                 #:42711




 ____________________________
 Deane Dougherty
 ICE Juvenile Coordinator




                                      8
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 10 of 33 Page ID
                                 #:42712




           ATTACHMENT A
     TO MARCH 5, 2021 ICE JUVENILE
        COORDINATOR REPORT
      Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 11 of 33 Page ID
                                       #:42713
Det Location A‐Number   Subject ID   Last Name   First Name    Country of Citizenship Code Book‐In Date Birth Date Age Age Group Final Order Date ("as of" 2/20/21)                                    Case Category                                                                Specific explanation for detention 20+ Days

                                                                                                                                                                                                                                                    The minor should not be on report. He was released on Parole from FRC KCRC on 09/21/2018. In custody for
                                                              GUATE                      9/11/2018                 7       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    11 days.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 02/03/2021. Fear claimed. Asylum Officer issued a NEGATIVE finding
                                                                                                                                                                                                                                                    on 02/11/2021. Delayed release caused by severe winter storm in the State of Texas. While pending a
                                                              ECUAD                      2/3/2021                  1       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    hearing by IJ, the minor/family were processed for Discretionary Release on OREC by ICE on 2/28/2021.
                                                                                                                                                                                                                                                    Awaiting Travel Coordination by Sponsor. Anticipated date of release is 3/5/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 02/02/2021. Fear claimed. Asylum Officer issued a negative
                                                                                                                                                                                                                                                    determination on 02/08/2021. Delayed release caused by severe winter storm in Texas. IJ Vacated Asylum
                                                              GUATE                      2/2/2021                  4       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Officer's negative determination. Asylum Officer issued NTA. The minor/family was released 3/2/2021 on
                                                                                                                                                                                                                                                    Parole.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 02/04/2021. Fear claimed. Delayed release caused by severe winter
                                                              NICAR                      2/4/2021                  8       6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   storm in the State of Texas. Asylum Officer issued a POSITIVE finding and issued an NTA on 02/22/2021. The
                                                                                                                                                                                                                                                    minor/family was released on Parole on 3/1/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 02/04/2021. Fear claimed. Asylum Officer issued a NEGATIVE finding
                                                                                                                                                                                                                                                    on 02/12/2021. Delayed release caused by severe winter storm in the State of Texas. IJ affirmed Asylum
                                                              HONDU                      2/4/2021                  10      6 to 13    2/23/2021                       [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Officer's negative decision on 2/23/2021. The minor/family were processed for Discretionary Release on
                                                                                                                                                                                                                                                    NTA/OREC, and were released on 3/2/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 02/02/2021. Fear claimed. Asylum Officer issued NEGATIVE finding
                                                                                                                                                                                                                                                    on 02/08/2021. IJ hearing scheduled for 02/24/2021. Delayed release caused by severe winter storm in the
                                                              GUATE                      2/2/2021                  10      6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral                               State of Texas. While pending a hearing by IJ, the minor/family were processed for Discretionary Release on
                                                                                                                                                                                                                                                    OREC by ICE on 2/27/2021. Upon receipt of travel arrangements by sponsor, the minor/family was Released
                                                                                                                                                                                                                                                    on 3/2/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 02/04/2021. Fear claimed and withdrawn prior to interview by Asylum
                                                                                                                                                                                                                                                    Officer. Fear claimed again on 02/16/2021. Delayed release caused by late claim of fear & severe winter
                                                              ELSAL                      2/4/2021                  11      6 to 13    2/1/2021                        [8G] Expedited Removal ‐ Credible Fear Referral                               storm in the State of Texas. While pending CF interview by Asylum Officer the minor/family were processed
                                                                                                                                                                                                                                                    for Discretionary Release on OSUP by ICE on 2/25/2021. Upon receipt of travel arrangements by sponsor, the
                                                                                                                                                                                                                                                    minor/family was Released on 3/1/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 02/06/2021. Fear claimed. Asylum Officer issued a POSITIVE finding
                                                              VENEZ                      2/6/2021                  12      6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   and issued an NTA on 02/16/2021. Delayed release caused by severe winter storm in the State of Texas. The
                                                                                                                                                                                                                                                    minor/family was processed for Discretionary Release on Parole by ICE, and Released on 2/28/2021.

                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/24/2021. The minor/family claimed fear on 1/24/2021. Asylum
                                                                                                                                                                                                                                                    Officer issued a negative CF determination on 2/01/2021. IJ Hearing was scheduled for 02/17/2021, but due
                                                              BRAZI                      1/24/2021                 1       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral                               to inclement weather the court was closed. Hearing rescheduled for 02/17/2021 @1:00pm (CST). Delay
                                                                                                                                                                                                                                                    caused by severe Winter Storm in the State of Texas. On 2/24/2021, IJ Vacated the Asylum Officer's negative
                                                                                                                                                                                                                                                    determination. NTA issued on 2/26/2021. The minor and family were released on Parole on 03/03/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 1/28/2021 as a T42 Case. The minor/family claimed fear on 1/29/2021.
                                                                                                                                                                                                                                                    The Case was reprocessed as an ER/CF and the minor/family was transferred to STFRC on 02/05/2021.
                                                                                                                                                                                                                                                    Asylum Officer issued a positive CF determination on 02/09/2021. The minor/family unit will be released on
                                                              BRAZI                      1/31/2021                 1       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    parole upon severe winter storm in Texas clears & sponsor providing travel arrangements. Delayed release
                                                                                                                                                                                                                                                    caused by severe winter storm in Texas. NTA issued on 2/26/2021. The minor/family were released on
                                                                                                                                                                                                                                                    3/2/2021 on Parole after sponsor provided travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/3/2021. Fear claimed. Delayed release caused by severe winter
                                                                                                                                                                                                                                                    storm in Texas. Asylum Officer issued a Negative CF on 2/10/2021. IJ Vacated Asylum Officer's negative
                                                              HONDU                      2/3/2021                  1       0 to 5                                     [8F] Expedited Removal
                                                                                                                                                                                                                                                    determination on 2/24/2021, and NTA was issued. The minor/family was released on OREC upon sponsor
                                                                                                                                                                                                                                                    providing travel arrangements on 3/4/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 12/28/2020. Fear claimed. Asylum Officer issued a NEGATIVE fear
                                                                                                                                                                                                                                                    finding and referral to the IJ on 1/6/2021. IJ affirmed Negative decision on 1/14/2021. FAMU currently
                                                                                                                                                                                                                                                    pending removal.
                                                              ROMAN                      12/28/2020                1       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                                                                                                 Per directive from ICE HQ,
                                                                                                                                                                                                                                                    on 2/24/2021, the minor/family was processed for discretionary release NTA/OREC and was released on
                                                                                                                                                                                                                                                    2/27/2021, following receipt of travel arrangements by sponsor.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/27/2020. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/05/2021. IJ Hearing was not timely scheduled. Negative packet re‐submitted EOIR. IJ Vacated Asylum
                                                              HONDU                      1/27/2021                 1       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Officer's CF negative decision on 2/23/2021. NTA issued. The minor/family will be released on Parole on
                                                                                                                                                                                                                                                    03/04/2021 after sponsor provided travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/22/2021. Fear claimed. Asylum Officer issued a NEGATIVE fear
                                                                                                                                                                                                                                                    determination on 2/02/2021. Pending IJ hearing 3/1/2021. Delayed release caused by severe winter storm in
                                                              RUSSI                      1/22/2021                 2       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Texas & COVID‐19. Brother                 tested Positive for COVID‐19 on 2/26/2021, and family unit was
                                                                                                                                                                                                                                                    placed under quarantine. Will be released upon clearance for travel by medical.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/27/2021. The minor/family claimed fear. Asylum Officer issued a
                                                                                                                                                                                                                                                    negative CF determination on 2/04/2021. Delayed release caused by severe winter storm in Texas. IJ
                                                              ELSAL                      1/27/2021                 2       0 to 5                                     [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    Vacated Asylum Officer's negative CF decision on 2/22/2021. NTA issued and forwarded to ICE on 2/24/2021.
                                                                                                                                                                                                                                                    The minor/family unit was released on 3/1/2021 on parole upon sponsor providing travel arrangements.

                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/4/2021 and claimed fear. Asylum Officer issued a positive CF
                                                              ROMAN                      2/4/2021                  2       0 to 5                                     [8A] Excludable / Inadmissible ‐ Hearing Not Commenced                        determination with NTA on 2/17/2021. Delayed release caused by severe winter storm in Texas. The
                                                                                                                                                                                                                                                    minor/family unit was released on parole on 03/03/2021 upon sponsor providing travel arrangements.

                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/2/2021. Fear claimed. Asylum Officer issued a positive decision on
                                                              ROMAN                      2/2/2021                  2       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral                               2/23/2021. Delayed release caused by severe winter storm in Texas. Asylum Officer issued NTA'S on
                                                                                                                                                                                                                                                    2/24/2021. The minor/family was released on Parole on 03/04/2021 upon sponsor providing arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/2/2021 and claimed fear. Delayed elease caused by severe winter
                                                                                                                                                                                                                                                    storm in Texas. Per directive from ICE HQ, the minor/family was processed for discretionary release on
                                                              ELSAL                      2/2/2021                  3       0 to 5                                     [8F] Expedited Removal
                                                                                                                                                                                                                                                    2/28/2021, on NTA/OREC and was released with family members, on 3/2/2021 after sponsor picked up
                                                                                                                                                                                                                                                    family from the facility.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/27/2021. The minor/family claimed fear. Asylum Officer issued a
                                                                                                                                                                                                                                                    negative CF determination on 2/10/2021. Delayed release caused by severe winter storm in Texas. On
                                                              ELSAL                      1/27/2021                 3       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral                               2/24/2021, IJ Vacated the Asylum Officer's negative determination. NTA issued on 2/25/2021. The minor
                                                                                                                                                                                                                                                    family will be released on Parole upon sponsor provides travel arrangements,projected release on
                                                                                                                                                                                                                                                    03/07/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/4/2021. Fear claimed. Asylum Officer issued a POSITIVE decision
                                                                                                                                                                                                                                                    with NTA on 2/18/2021. Delayed release caused by severe winter storm in Texas. The minor/family unit will
                                                              ROMAN                      2/4/2021                  3       0 to 5                                     [8A] Excludable / Inadmissible ‐ Hearing Not Commenced
                                                                                                                                                                                                                                                    be released on parole upon sponsor providing travel arrangements. Released with family on parole on
                                                                                                                                                                                                                                                    03/03/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/18/2020. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 1/28/2021. Delayed release caused by severe winter storm in Texas. Per directive from ICE HQ, on
                                                              HONDU                      1/18/2021                 3       0 to 5     1/17/2021                       [16] Reinstated Final Order
                                                                                                                                                                                                                                                    2/24/2021, the minor/family was processed for discretionary release NTA/OSUP and was released on
                                                                                                                                                                                                                                                    2/27/2021, upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/29/2021 as a T42 Case. The minor/family claimed fear. On
                                                                                                                                                                                                                                                    01/31/2021, the Case was reprocessed as an ER/CF and transferred to STFRC. Asylum Officer issued a
                                                                                                                                                                                                                                                    POSITIVE fear determination on 02/12/2021.
                                                              RUSSI                      1/31/2021                 3       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                                                                                              Mother and children will be
                                                                                                                                                                                                                                                    released on Parole upon sponsor coordinating travel arrangements. Father
                                                                                                                                                                                                                                                                               Released on Parole on 03/03/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/27/2021. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/03/2021. Delayed release caused by severe winter storm in Texas. On 2/24/2021, IJ Vacated Asylum
                                                              HONDU                      1/27/2021                 3       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Officer's negative decision. Asylum Officer issued NTA on 2/25/2021. The minor/family was released on
                                                                                                                                                                                                                                                    3/4/2021 on OREC upon sponsor providinges travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/27/2021. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/05/2021. IJ Hearing was not timely scheduled. Negative packet re‐submitted to EOIR on 2/11/2021. IJ
                                                              HONDU                      1/27/2021                 3       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Vacated Asylum Officer's negative CF on 2/23/2021. Asylum Officer issued NTA on 2/26/2021. The
                                                                                                                                                                                                                                                    minor/family was released on 3/4/2021 on OREC upon sponsor providinges travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/28/2021 as a T42 Case. The minor/family claimed fear on
                                                                                                                                                                                                                                                    01/29/2021. Case was reprocessed as an ER/CF and the minor/family was transferred to STFRC on
                                                                                                                                                                                                                                                    1/31/2021. Asylum Officer issued a positive CF determination with NTA on 02/09/2021. Delayed release
                                                              BRAZI                      1/31/2021                 4       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    caused by severe winter storm in Texas & not having a sponsor. Shelter/Sponsor subsequently identified and
                                                                                                                                                                                                                                                    has accepted family unit. The minor/family will be released on OREC upon travel arrangements provided by
                                                                                                                                                                                                                                                    sponsor (anticipated date of release is 3/5/2021).
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/29/2021. Fear claimed. Asylum Officer issued a Negative CF on
                                                                                                                                                                                                                                                    2/10/2021. Delayed release caused by severe winter storm in Texas. On 2/26/2021, IJ Vacated the Asylum
                                                              NICAR                      1/29/2021                 4       0 to 5     1/23/2021                       [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Officer's negative determination, and an NTA was issued. The minor/family will be released on on OREC upon
                                                                                                                                                                                                                                                    sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/26/2021. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/10/2021. IJ Hearing was scheduled for 01/17/2021 but due to inclement weather , court was closed and
                                                              HONDU                      1/26/2021                 4       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral                               rescheduled hearing for 02/24/2021. Delayed release caused by severe winter storm in Texas. On
                                                                                                                                                                                                                                                    2/25/2021, IJ Vacated the Asylum Officer's negative determination. NTA issued on 2/26/2021. The minor
                                                                                                                                                                                                                                                    family was released on 3/4/2021 on Parole upon sponsor providinges travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/06/2021. The minor/family claimed fear at point of apprehension.
                                                                                                                                                                                                                                                    Asylum Officer issued a positive CF determination with NTA on 2/20/2021. Delayed release caused by severe
                                                              VENEZ                      2/6/2021                  5       0 to 5                                     [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    winter storm in the State of Texas. The minor/family unit was released on 2/27/2021 on parole upon
                                                                                                                                                                                                                                                    sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/3/2021. Fear claimed. Asylum Officer issued a positive decision
                                                              HONDU                      2/3/2021                  5       0 to 5                                     [8F] Expedited Removal                                                        with NTA on 2/23/2021. Delayed release caused by severe winter storm in Texas. The minor/family was
                                                                                                                                                                                                                                                    processed for release on 3/1/2021 on Parole upon sponsor providinged travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/28/2021. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/09/2021. Delayed release caused by severe winter storm in Texas. IJ Vacated Asylum Officer's negative
                                                              HONDU                      1/28/2021                 5       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    CF decision on 2/24/2021. Asylum Officer issued NTA on 2/25/2021.The minor/family was released on
                                                                                                                                                                                                                                                    3/2/2021 on OREC upon sponsor providinges travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/27/2020. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/05/2021. IJ Hearing was not timely scheduled. Negative packet re‐submitted to EOIR. IJ Vacated Asylum
                                                              HONDU                      1/27/2021                 5       0 to 5                                     [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Officer's CF decision on 2/23/2021. On 3/1/2021 Asylum Officer issued NTA. The minor/family unit was
                                                                                                                                                                                                                                                    released on 3/4/2021 on OREC upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/29/2021 as a T42 Case. The minor/family claimed fear. On
                                                                                                                                                                                                                                                    01/31/2021, the Case was reprocessed as an ER/CF and transferred to STFRC. Asylum Officer issued a
                                                                                                                                                                                                                                                    POSITIVE fear determination on 02/12/2021.
                                                              RUSSI                      1/31/2021                 6       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                                                                                            . Mother and children will be
                                                                                                                                                                                                                                                    released on Parole upon sponsor coordinating travel arrangements.

                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/26/2021. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/08/2021. IJ Vacated Asylum Officer's negative decision on 2/8/2021. NTA issued by Asylum Officer on
                                                              HONDU                      1/26/2021                 6       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    2/26/2021. The minor/family was released on 3/4/2021 on Parole, upon sponsor providing travel
                                                                                                                                                                                                                                                    arrangements.
                                                                                                                                                                                                                                                     The minor/family unit claimed fear on 12/27/2020. Asylum Officer issued a negative fear determination on
                                                                                                                                                                                                                                                    1/13/2021. IJ granted a continuance for good cause on 1/19/2021. Hearing scheduled for 2/3/2021 was
                                                              ECUAD                      12/28/2020                7       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral                               postponed to 2/16/2021. Delayed release caused by severe winter storm in Texas. IJ Vacated the Asylum
                                                                                                                                                                                                                                                    Officer's negative CF finding on 2/22/21. Asylum Officer issued NTAs on 2/26/2021. The minor/family was
                                                                                                                                                                                                                                                    released on OREC on 3/2/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/22/2021. The minor/family claimed fear on 1/22/2021. Asylum
                                                                                                                                                                                                                                                    Officer issued a negative CF determination on 02/02/2021. IJ Review was rescheduled for 3/1/2021. Delay
                                                                                                                                                                                                                                                    caused by severe winter storm in Texas. IJ vacated Asylum Officer's Negative Decision on 3/1/2021. NTA
                                                              ARMEN                      1/22/2021                 7       6 to 13    2/23/2021                       [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    issued on 3/1/2021 by Asylum Officer. On 2/26/2021, Sibling/Brother tested positive for COVID‐19
                                                                                                                                                                                                                                                                   The minor/family will be released on OREC upon medical clearance & sponsor providing travel
                                                                                                                                                                                                                                                    arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/28/2021. Fear claimed. Asylum Officer issued a Positive CF decision
                                                              HONDU                      1/26/2021                 7       6 to 13    2/23/2021                       [8G] Expedited Removal ‐ Credible Fear Referral                               w/ NTA on 2/05/2021. Delayed release caused by severe winter storm in Texas. The minor/family was
                                                                                                                                                                                                                                                    released on 3/4/2021 on OREC upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/22/2021. The minor/family claimed fear. Asylum Officer issued a
                                                              HAITI                      2/2/2021                  7       6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   Positive CF determination with NTA on 02/23/2021. The minor/family unit was released on 3/1/2021 on
                                                                                                                                                                                                                                                    parole upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/26/2020. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/10/2021. Delayed release caused by severe winter storm in Texas. IJ vacated the Asylum Officer's
                                                              HONDU                      1/26/2021                 7       6 to 13    1/25/2021                       [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    negative decision on 2/24/2021. Asylum Officer issued NTA on 3/1/2021. The minor/family will be released
                                                                                                                                                                                                                                                    on Parole upon sponsor provides with travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 12/30/2020. Fear claimed on 12/28/2020. CF interview scheduled for
                                                                                                                                                                                                                                                    1/8/2021. Asylum Officer issued a NEGATIVE decision on 1/8/2021. On 1/27/2021, there was a court
                                                                                                                                                                                                                                                    closure, and the hearing was rescheduled for 2/3/2021. IJ Hearing rescheduled (FAMU quarantined) for
                                                              MEXIC                      12/30/2020                8       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    02/16/2021. IJ Vacated Asylum Officer's negative CF decision on 2/22/2021. Asylum Officer issued NTA's and
                                                                                                                                                                                                                                                    forwarded to ICE on 2/24/2021. Delayed release caused by severe winter storm in Texas. The minor/family
                                                                                                                                                                                                                                                    was processed for released on 3/2/2021 on Parole upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/29/2021 as a T42 Case. The minor/family claimed fear. On
                                                                                                                                                                                                                                                    01/31/2021, the Case was reprocessed as an ER/CF and transferred to STFRC. Asylum Officer issued a
                                                                                                                                                                                                                                                    POSITIVE fear determination on 02/12/2021. Z‐Hold placed by SDDO/INTEL.
                                                              RUSSI                      1/31/2021                 8       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                                                                                               Mother and children will be
                                                                                                                                                                                                                                                    released on Parole upon sponsor coordinating travel arrangements. Father
                                                                                                                                                                                                                                                                            1. Released on Parole with family on 03/04/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/22/2021. The minor/family claimed fear on 1/22/2021. Asylum
                                                                                                                                                                                                                                                    Officer issued a negative CF determination on 02/02/2021. IJ Vacated Asylum Officer's negative
                                                              ARMEN                      1/22/2021                 8       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral                               determination on 3/1/2021. Delay caused by severe winter storm in Texas. Asylum Officer to issue NTA's to
                                                                                                                                                                                                                                                    process for release. Tested positive for COVID‐19 before release on 2/26/2021. Quarantined until cleared by
                                                                                                                                                                                                                                                    medical, at which time the minor/family will be released.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/3/2021. Fear claimed. Asylum Officer issued a Positive CF decision
                                                              HONDU                      2/3/2021                  8       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral                               with NTA on 2/23/2021. Delayed release caused by severe winter storm in Texas. The minor/family was
                                                                                                                                                                                                                                                    released on 3/1/2021, on Parole upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/28/2021 as a T42 Case. The minor/family claimed fear on
                                                                                                                                                                                                                                                    01/29/2021. Case was reprocessed as an ER/CF and the minor/family was transferred to STFRC on
                                                                                                                                                                                                                                                    1/31/2021. Asylum Officer issued a positive CF determination with NTA on 02/09/2021. Delayed release
                                                              ANGOL                      1/31/2021                 8       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    caused by severe winter storm in Texas & not having a sponsor. Shelter/Sponsor subsequently identified and
                                                                                                                                                                                                                                                    has accepted family unit. The minor/family will be released on OREC upon sponsor providing travel
                                                                                                                                                                                                                                                    arrangements. Travel arrangements provided and scheduled for release on 03/05/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/2/2021. The minor/family claimed fear. Asylum Officer issued a
                                                                                                                                                                                                                                                    positive CF determination on 2/23/2021. NTA issued on 2/24/2021. Delayed release caused by severe winter
                                                              ROMAN                      2/2/2021                  9       6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    storm in Texas. The minor/family will be released on Parole. Pending travel arrangements by sponsor.
                                                                                                                                                                                                                                                    Subject and family released on Parole on 03/04/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/3/2021. Fear claimed. Asylum Officer issued a negative CF
                                                                                                                                                                                                                                                    determination on 2/09/2021. Delayed release due to severe winter storm in Texas. While pending a hearing
                                                              GUATE                      2/3/2021                  9       6 to 13                                    [8F] Expedited Removal
                                                                                                                                                                                                                                                    by IJ, the minor/family were processed for Discretionary Release on NTA/OREC by ICE on 3/1/2021. Awaiting
                                                                                                                                                                                                                                                    Travel Coordination by Sponsor. Expected to be Released NLT 3/5/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/6/2021. Fear claimed. Asylum Officer issued a positive decision
                                                                                                                                                                                                                                                    with NTA on 2/17/2021. Delayed release caused by severe winter storm in Texas. The minor/family was
                                                              DECON                      2/6/2021                  9       6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    processed for released on Parole and was released on 2/27/2021 upon sponsor providing travel
                                                                                                                                                                                                                                                    arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/27/21 and claimed fear. Asylum Officer issued a NEGATIVE CF
                                                                                                                                                                                                                                                    decision on 2/9/2021. IJ vacated the negative fear decision on 2/22/2021. ICE received the NTA from Asylum
                                                              HONDU                      1/27/2021                 9       6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    Officer on 02/24/21. Delayed release caused by severe winter storm in Texas. The minor/family was released
                                                                                                                                                                                                                                                    on Parole on 3/1/2021, upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/22/2021 as a T42 Case. The minor/family claimed fear on
                                                                                                                                                                                                                                                    02/03/2021. On 02/05/2021, the Case was reprocessed as an ER/CF and the minor/family was transferred to
                                                              BRAZI                      2/5/2021                  9       6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   STFRC. Asylum Officer issued a POSITIVE CF determination on 2/12/2021. Severe winter storm in the State
                                                                                                                                                                                                                                                    of Texas delayed issuance of NTA & processing for release. NTA received by ICE on 2/21/2021. The
                                                                                                                                                                                                                                                    minor/family unit was released on Parole on 2/27/2021, upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 1/21/2021 as a T42 Case. The minor/family claimed fear on 2/05/2021.
                                                                                                                                                                                                                                                    The Case was reprocessed as an ER/CF and the minor/family was transferred to STFRC on 02/05/2021.
                                                              BRAZI                      2/5/2021                  10      6 to 13    2/23/2021                       [16] Reinstated Final Order                                                   Delayed release caused by severe winter storm in Texas. Asylum Officer issued a negative CF determination
                                                                                                                                                                                                                                                    on 02/19/2021. Per ICE Directive, the minor/family unit will be released on OSUP upon sponsor providing
                                                                                                                                                                                                                                                    travel arrangements . Released with family on Parole on 03/03/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/2/2021. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/22/2021. Delayed release caused by severe winter storm in Texas. Per directive from ICE HQ, the
                                                              CUBA                       2/2/2021                  10      6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    minor/family was processed for discretionary release on NTA/OREC and was released on 2/26/2021 upon
                                                                                                                                                                                                                                                    sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/28/2021. Fear claimed. Asylum Officer issued a POSITIVE fear
                                                                                                                                                                                                                                                    determination with NTA on 2/10/2021. Delayed release caused by severe winter storm in Texas. Case
                                                              ROMAN                      1/28/2021                 10      6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    processed for Release on OREC. The minor/family was released on 3/1/2021, upon sponsor providing travel
                                                                                                                                                                                                                                                    arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/18/2020. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 1/28/2021. Delayed release caused by severe winter storm in Texas. Per directive from ICE HQ, on
                                                              HONDU                      1/18/2021                 10      6 to 13    10/24/2018                      [16] Reinstated Final Order
                                                                                                                                                                                                                                                    2/24/2021, the minor/family was processed for discretionary release NTA/OSUP and was released on
                                                                                                                                                                                                                                                    2/27/2021 upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/26/2021. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/05/2021. Delayed release caused by severe winter storm in Texas. IJ Vacated Asylum Officer's negative
                                                              HONDU                      1/26/2021                 10      6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    CF determination on 2/24/2021. Asylum Officer issued NTA. The minor/family was released on Parole on
                                                                                                                                                                                                                                                    02/28/2021 after sponsor provided travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/26/2020. Fear claimed. Asylum Officer issued a NEGATIVE decision
                                                                                                                                                                                                                                                    on 2/05/2021. Delayed release caused by severe winter storm in Texas. IJ Vacated Asylum Officer's negative
                                                              HONDU                      1/26/2021                 11      6 to 13                                    [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    CF determination on 2/24/2021. Asylum Officer issued NTA.The minor/family was released on 2/28/2021 on
                                                                                                                                                                                                                                                    Parole upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/6/2021. Fear claimed. Asylum Officer issued a positive decision on
                                                                                                                                                                                                                                                    2/17/2021 and forward NTAs to ICE. Delay for release caused by severe winter storm in Texas & no sponsor
                                                              DECON                      2/6/2021                  13      6 to 13                                    [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    available. The minor/family was processed for released on 3/4/2021 on Parole upon attorney of record
                                                                                                                                                                                                                                                    providing sponsor and travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/25/2021. The minor/family claimed fear. Asylum Officer issued a
                                                                                                                                                                                                                                                    negative CF determination on 2/17/2021. Delayed release caused by severe winter storm in Texas. IJ
                                                              ECUAD                      1/25/2021                 15      14 to 17   2/23/2021                       [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    AFFIRMED negative decision on 2/24/2021. The minor/family will be released on OSUP upon sponsor
                                                                                                                                                                                                                                                    providing travel arrangements (anticipated date of release is 3/7/2021).
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/28/2021. Fear claimed. Asylum Officer issued a Positive CF decision
                                                              VENEZ                      1/28/2021                 15      14 to 17                                   [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   with NTA on 2/09/2021. Delayed release caused by severe winter storm in Texas. The minor/family was
                                                                                                                                                                                                                                                    released on 2/27/2021, on Parole after sponsor provided travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/28/2021 as a T42 Case. The minor/family claimed fear on
                                                                                                                                                                                                                                                    01/29/2021. Case was reprocessed as an ER/CF and the minor/family was transferred to STFRC on
                                                                                                                                                                                                                                                    1/31/2021. Asylum Officer issued a positive CF determination with NTA on 02/09/2021. Delayed release
                                                              ANGOL                      1/31/2021                 15      14 to 17                                   [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    caused by severe winter storm in Texas & not having a sponsor. Shelter/Sponsor subsequently identified and
                                                                                                                                                                                                                                                    has accepted family unit. The minor/family will be released on OREC upon sponsor providing travel
                                                                                                                                                                                                                                                    arrangements (anticipated date of release is 3/5/2021).
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/29/2021 and claimed fear on 2/10/21. Asylum Officer issued a Rare
                                                                                                                                                                                                                                                    Language NTA (QEQCHI) on 2/23/2021. Delayed release caused by late fear claim by family unit and severe
                                                              GUATE                      1/29/2021                 15      14 to 17                                   [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued
                                                                                                                                                                                                                                                    winter storm in Texas. The minor/family unit was released on 2/27/2021, on parole upon sponsor providing
                                                                                                                                                                                                                                                    travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/22/2021 as a T42 Case. The minor/family claimed fear on
                                                                                                                                                                                                                                                    02/03/2021. On 02/05/2021, the Case was reprocessed as an ER/CF and the minor/family was transferred to
                                                              BRAZI                      2/5/2021                      6   14 to 17                                   [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   STFRC. Delayed release caused by severe winter storm in the State of Texas. Asylum Officer issued a POSITIVE
                                                                                                                                                                                                                                                    CF with NTA determination on 2/12/2021. NTA received by ICE on 2/21/2021. The minor/family unit was
                                                                                                                                                                                                                                                    released on Parole on 2/25/2021.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/28/2021 and claimed fear. Asylum Officer issued a negative CF
                                                                                                                                                                                                                                                    determination on 2/09/2021. Delayed IJ hearing due to severe winter storm in Texas. On 2/24/2021, IJ
                                                              HONDU                      1/27/2021                 16      14 to 17                                   [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    Vacated Asylum Officer's negative determination, and an NTA was issued on 2/25/2021. The minor/family
                                                                                                                                                                                                                                                    was released on 3/1/2021 on Parole, upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 1/28/2021 and claimed fear. Asylum Officer issued a positive CF
                                                              VENEZ                      1/28/2021                 16      14 to 17                                   [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   determination with NTA on 2/09/2021. Delayed release caused by severe winter storm in Texas. The
                                                                                                                                                                                                                                                    minor/family unit was released on 2/27/2021, on parole upon sponsor providing travel arrangements.

                                                                                                                                                                                                                                                    The minor/family arrived at STFRC on 2/4/2021 and claimed fear. Asylum Officer issued a positive CF
                                                              NICAR                      2/4/2021                  17      14 to 17                                   [8K] Expedited Removal Terminated due to Credible Fear Finding / NTA Issued   determination with NTA on 2/23/2021. Delayed release caused by severe winter storm in Texas. The
                                                                                                                                                                                                                                                    minor/family unit was released on parole on 2/28/2021, upon sponsor providing travel arrangements.
                                                                                                                                                                                                                                                    The minor/family arrived at KCRC on 01/28/2021 as a T42 Case. The minor/family claimed fear on
                                                                                                                                                                                                                                                    01/29/2021. Case was reprocessed as an ER/CF and the minor/family was transferred to STFRC on
                                                                                                                                                                                                                                                    1/31/2021. Asylum Officer issued a positive CF determination with NTA on 02/09/2021. Delayed release
                                                              ANGOL                      1/31/2021                 17      14 to 17                                   [8G] Expedited Removal ‐ Credible Fear Referral
                                                                                                                                                                                                                                                    caused by severe winter storm in Texas & not having a sponsor. Shelter/Sponsor was subsequently identified
                                                                                                                                                                                                                                                    and has accepted family unit. The minor/family will be released on OREC upon sponsor providing travel
                                                                                                                                                                                                                                                    arrangements (anticipated date of release is 3/5/2021).
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 12 of 33 Page ID
                                 #:42714




                 MARCH 5, 2021
                 CBP JUVENILE
              COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 13 of 33 Page ID
                                 #:42715
                                                                                     1300 Pennsylvania Avenue, NW
                                                                                     Washington, DC 20229




  March 5, 2021

  MEMORANDUM FOR:                  The Honorable Judge Gee
                                   District Judge
                                   U.S. District Court, Central District of California
                                                                                                                             3 /5 /2 0 2 1

  FROM:                            Henry A. Moak, Jr.
                                   Chief Accountability Officer                  X

                                   U.S. Customs and Border Protection             S ig n e d b y : H E N R Y A M O A K J R




  SUBJECT:                         CBP Juvenile Coordinator March 5, 2021 Report

  On January 29, 2021, this Court ordered the U.S. Customs and Border Protection (CBP) Juvenile
  Coordinator to file an interim report “providing (i) a census of Class Members in CBP custody in
  the Rio Grande Valley sector, (ii) a description of CBP’s policies and capacity for processing
  minors in light of COVID-19, Title 42, and the recent influx, (iii) an update as to whether the
  conditions at the Weslaco Border Patrol Station, McAllen Station, or any other facility that
  serves as a hub for processing minors are safe and sanitary under FSA Paragraph 12, and (iv)
  a status update on the CPC Ursula renovation project and when it is expected to be completed.”

  The CBP Juvenile Coordinator submits the following report in response to this Court’s January
  29, 2021 Order. This report builds on the information provided regarding COVID-19 guidance
  and status updates described in the CBP Juvenile Coordinator January 15, 2021 report. For
  purposes of this report, I directed my team to inspect the Donna Centralized Processing Center
  (CPC-DNT), the current hub for processing unaccompanied and accompanied children in the
  U.S. Border Patrol (USBP) Rio Grande Valley (RGV) Sector. While Weslaco and McAllen
  stations hold children dependent upon operational needs, these stations were not serving as hubs
  at the time of the Court Order.

  Census of Class Members in the USBP RGV Sector

  There has been a steady increase in migrant encounters across the Southwest Border (SWB)
  since April 2020 across CBP.1 Instead of the seasonal decline in all migrant encounters, there
  was a 6% increase in encounters between December 2020 and January 2021.2 However, as
  described in my previous report, the overwhelming majority of encounters from October 1, 2020
  through January 31, 2021 were with single adults.3 Beginning in May 2020, the number of


  1
     See, Southwest Land Border Encounters, U.S. Department of Homeland Security, Customs and Border Protection,
  https://www.cbp.gov/newsroom/stats/southwest-land-border-encounters (last visited March 4, 2021).
  2
     Id.
  3
    Id.
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 14 of 33 Page ID
                                          #:42716
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 2

  unaccompanied children (UAC) encounters began to increase steadily.4 From June 2020 until
  December 2020, CBP encountered more UACs across the SWB than family units.5 Then, in
  January 2021, the number of families encountered began to increase again.6 In January 2021,
  CBP encountered 5,871 UACs across the SWB; the highest number of UAC encounters since
  July 2019.7 Likewise, there were 7,490 family units encountered in January 2021 across the
  SWB, an increase of 61% from December 2020.8

  Specifically, in RGV Sector, there have been 7,295 UAC encounters and 6,203 family unit
  encounters between October 1, 2020 and January 31, 2021.9 There was a daily average of 158
  individuals in custody in RGV Sector in January 2021.10 While this is an increase from the low
  average in custody number of 33 in April 2020,11 it is consistent with average numbers since
  October 2020.12 In January 2021, RGV Sector encountered 2,119 UACs, which is an increase of
  25% from December 2020.13 In addition, RGV Sector encountered 1,927 family units in January
  2021, which is an increase of 30% since December 2020.14

  February marked a period of rapidly increasing numbers of migrants encountered across the
  SWB. Current trends indicate the number of family units encountered across the SWB will
  continue to increase and outpace the number of UACs encountered. While official CBP
  encounter statistics from February were not yet published at the time of filing this report, I
  understand that RGV Sector has experienced elevated levels of migrant encounters and an influx
  of migrants in custody. On February 23, for example, RGV Sector encountered a group of more
  than 100 migrants comprised mainly of family units and UACs.15

  CBP Status Updates

  This section provides relevant updates related to CBP policy and capacity for processing children
  in light of COVID-19, Title 42, and other significant developments. This report does not include
  the CBP and RGV Sector COVID-19 policies previously discussed in my January 15, 2021
  report.




  4
    See, Southwest Land Border Encounters, supra note 1.
  5
    Id.
  6
    Id.
  7
    Id.
  8
    Id.
  9
    Id.
  10
     See, Custody and Transfer Statistics, U.S. Department of Homeland Security, Customs and Border Protection,
  https://www.cbp.gov/newsroom/stats/custody-and-transfer-statistics (last visited March 3, 2021).
  11
     Id.
  12
     Id.
  13
     See, Southwest Land Border Encounters, supra note 1.
  14
     Id.
  15
     See, RGV Agents Continue Apprehending Illegal Aliens in Groups of 100+, U.S. Department of Homeland
  Security, Customs and Border Protection, https://www.cbp.gov/newsroom/local-media-release/rgv-agents-continue-
  apprehending-illegal-aliens-groups-100 (last visited March 4, 2021).
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 15 of 33 Page ID
                                          #:42717
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 3

  Capacity for Processing Minors

  CBP continues to assist the Centers for Disease Control and Prevention (CDC) in enforcing its
  Order Suspending the Right to Introduce Certain Persons from Countries Where a
  Quarantinable Communicable Disease Exists (October 13, 2020).16 As of the filing date of this
  report, the government may still expel single adults and family units in the United States
  traveling from Canada or Mexico (regardless of their country of origin) who would otherwise be
  held in ports of entry or USBP stations for immigration processing.

  All UACs are processed as Title 8 and transferred to the custody of U.S. Health and Human
  Services (HHS), Office of Refugee Resettlement (ORR) or repatriated to a contiguous country in
  accordance with the Trafficking Victims Protection Reauthorization Act. On or about January
  30, 2021, the CDC issued a Notice temporarily excepting from expulsion unaccompanied
  noncitizen children encountered in the United States.

  Family units amenable to Title 42 are expelled through the nearest port of entry or transferred to
  U.S. Immigration and Customs Enforcement, Enforcement and Removal Operations (ICE/ERO)
  for an expulsion flight. Those not amenable to Title 42 are processed under Title 8. Due to
  capacity issues and lack of space available at ICE/ERO, many of these families are being
  processed for release.

  COVID-19 Precautions

  CBP, under the guidance of the CBP Chief Medical Officer, continues to enhance and refine its
  medical support capabilities and processes for persons in custody, including children. RGV
  Sector leadership and the CBP Chief Medical Officer continue outreach, engagement, and
  coordination efforts with public health officials and non-profit organizations. Additionally, as
  described in more detail in the section describing JCO’s inspection of CPC-DNT, CBP conducts
  health interviews, including questions related to COVID-19 symptoms and temperature checks,
  on all children brought into CBP custody, as well as external medical referrals as appropriate.
  CBP repeats this process prior to transfer out of CBP custody. Additionally, as also described in
  more detail in the section describing JCO’s inspection of CPC-DNT, everyone entering the
  facility receives a surgical mask, with additional surgical masks available throughout their time
  in custody. The pods at CPC-DNT have been further subdivided with heavy duty plastic
  sheeting in between units to help prevent the spread of COVID-19. Individuals in custody are
  also assigned specific toilets and sinks within each pod, corresponding with their assigned unit to
  reduce the interactions and potential for spread. CBP encourages social distancing for everyone
  in custody, when possible.

  Current Challenges and Response

  As previously discussed, CBP currently has implemented a targeted holding capacity of 25% of a
  facility’s normal operational capacity, to the maximum extent possible. This target was
  originally developed for CBP planning purposes, taking into account COVID-19 considerations

  16
       See, 85 Fed. Reg. 65806 (October 16, 2020).
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 16 of 33 Page ID
                                          #:42718
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 4

  and precautions to minimize exposure risk and to account for additional space requirements for
  social distancing and isolation/quarantine. However, as the number of migrant encounters
  continues to increase across the SWB, it is not always operationally feasible to stay below the
  25% targeted capacity, and there are times when class members are held in facilities with an in-
  custody population above the target capacity.

  Specifically, in the past few weeks, there have been facilities in RGV Sector that have been over
  both the targeted COVID-19 capacity and the facility capacity, including CPC-DNT. In these
  circumstances, CBP still makes every effort to maintain a safe and sanitary environment and to
  minimize the risk of exposure to COVID-19, including having onsite medical contractors screen
  persons in custody prior to entering the facilities, distributing surgical masks to individuals in
  custody, providing access to sinks with soap for hand washing or hand sanitizer, and following
  CDC social distancing recommendations when possible. Although CPC-DNT has been
  operating over capacity, I understand from conversations with individuals in RGV Sector that it
  remains the best location for UACs and families. CPC-DNT is a large facility with adequate
  ventilation and, even with high in-custody numbers, it has more space and a more appropriate
  environment for UACs and families than USBP stations. Contract caregivers for tender age
  UACs are currently available at CPC-DNT.

  In addition to increasing numbers of migrant encounters, there are other external factors that
  impact the number of children in custody at any given time, including limitations on the ability
  to expel certain demographics under Title 42, delays in securing timely expulsion flights,
  HHS/ORR capacity, and ICE/ERO Family Residential Center capacity. To mitigate these
  challenges, CBP participates in U.S. Department of Homeland Security, Federal Emergency
  Management Agency-led weekly unified command group meetings with its interagency partners
  to utilize a whole of government approach. Moreover, USBP established an Immigration Surge
  Team to collaborate with interagency partners, such as ICE/ERO and HHS, in support of its
  Sectors’ abilities to coordinate transfer and placement. RGV Sector has recently collaborated
  with HHS to co-locate an ORR staff member at CPC-DNT to ensure ORR has full visibility of
  incoming flows of children and maximize ORR’s ability to provide sufficient capacity and
  timely transfer of children from CBP facilities to more child-appropriate settings.

  CBP is also responding to the increasing challenges by accelerating the processing of individuals
  not only via remote processing but also by bringing in additional agents to areas affected by the
  increasing numbers of encounters. Recently, 300 agents from other sectors have been
  temporarily assigned to RGV Sector to meet mission demands. In addition, RGV Sector has
  implemented a temporary outdoor processing area. This outdoor area makes an effort to triage
  migrants encountered, expedite processing, and reduce time in custody. UACs do not complete
  processing in the outdoor processing area. Once identified as a UAC, the child is transferred to
  CPC-DNT, or another facility in Sector depending on operational need, to complete processing
  and await HHS/ORR placement. CBP continues to monitor conditions on the ground to deploy
  available resources and adapt to the current operational tempo.
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 17 of 33 Page ID
                                          #:42719
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 5

  Donna Soft-Sided Facility Inspection

  On February 9, 2021, CPC-DNT became operational. At the time of filing this report, CPC-
  DNT is the primary processing hub for UACs and family units encountered in the RGV Sector.
  While McAllen and Weslaco Stations may hold children for short periods of time, they are not
  considered a “hub for processing minors” as described in the January Court Order; therefore, I
  directed the Juvenile Coordinator’s Office (JCO) to inspect CPC-DNT, where the majority of
  children were currently held, and to advise me of their findings.

  On February 19 and February 22, 2021, JCO conducted a Flores Virtual Inspection (FVI) of
  CPC-DNT. As described in the 2020 CBP Juvenile Coordinator report, JCO developed the FVI
  protocol and leverages technology to conduct remote inspections. JCO focuses on the following
  areas during an FVI: physical facility inspection; data review; medical capabilities review; and
  service contracts review. At the time of the inspections, JCO recorded CPC-DNT as holding 682
  children on February 19 and 854 children on February 21. I acknowledge that these numbers are
  over the COVID-19 targeted capacity for CPC-DNT; however, JCO observed that other COVID-
  19 precautionary measures were in place.

  CPC-DNT features several upgrades from the design of previous soft-sided facilities to best
  accommodate UACs and families, based on lessons learned from those facilities and to provide
  more space for social distancing than in traditional Border Patrol stations.17 The individual pods
  at CPC-DNT have been updated to accommodate COVID-19 social distancing. CPC-DNT
  consists of eight individual pods which are divided into smaller units created with see-through
  vinyl for clear, unobstructed monitoring by contract security guards. While each unit may hold
  more than one family unit or UAC, the units help keep individuals in custody from interacting
  with the entire pod, limiting the number of potential interactions. Each unit is identified with a
  matching color and shape (all eight pods have different colors).18 The shapes may be easier for
  smaller children to remember and visualize than the numbers. There are benches to sit on as well
  as mats to sleep on in each unit. In addition, each unit has a TV to provide entertainment for the
  children.19 As unit doors are not locked, individuals are free to go to the restrooms or wash their
  hands at the sinks, which are located within the pod. The toilets are traditional flushing toilets
  with a door. As there are eight units in each pod, there are eight toilets and eight sinks located in
  the back of each pod. At the time of the inspection, an outdoor turf recreation area was being
  prepared.20 While JCO was onsite, USBP was in the process of having the contractor wrap the
  metal beams with a thick cushion/foam pad to protect children from injury prior to letting
  children play in the area. The contractor has completed this project and the outdoor area is now
  being used.

  17
     See, CBP Announces Opening of Temporary Processing Facility in Donna, Texas, U.S. Department of Homeland
  Security, Customs and Border Protection, https://www.cbp.gov/newsroom/national-media-release/cbp-announces-
  opening-temporary-processing-facility-donna-texas (last visited February 11, 2021).
  18
     See, Temporary Processing Facilities, Flickr, U.S. Department of Homeland Security, Customs and Border
  Protection, https://www.flickr.com/photos/cbpphotos/50926157666/ (last visited March 5, 2021).
  19
     See, Temporary Processing Facilities, Flickr, U.S. Department of Homeland Security, Customs and Border
  Protection, https://www.flickr.com/photos/cbpphotos/50926158196/ (last visited March 5, 2021).
  20
     See, B-Roll of Temporary Processing Facility in Donna, Texas (2:17 to 2:23), Defense Visual Information
  Distribution Service, https://www.dvidshub.net/video/783093/b-roll-temporary-processing-facility-donna-texas (last
  visited February 11, 2021).
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 18 of 33 Page ID
                                          #:42720
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 6

  JCO virtually inspected each unit where children were present. The physical site inspection
  confirmed that the CPC-DNT provided access to the following: meals and snacks; drinking
  water; functioning toilets; functioning sinks with soap; and mats and blankets. Changing tables
  with infant supplies were also available in the pods holding parents with infant children.21 JCO
  observed that the units with children were clean. JCO also observed that the pods were within
  the required temperature of 66°F to 80°F by having the agent on the video call show the
  temperature gauge kept in the security tower. JCO also noted that the storage area was fully
  stocked with clothing in multiple sizes, and supplies such as bottles, baby formula, baby diapers,
  diaper cream, baby wipes, hand sanitizer, soap, shampoo, toothbrushes and toothpaste, feminine
  hygiene products, juice, cups, paper towels, and car seats. There was a separate designated
  caregiver area with toys where young UACs under the care of a caregiver could play; young,
  accompanied children remained with their parents in the pods where TV and books are available.
  Older children are also offered access to the outside play area. Shower facilities and contract
  medical personnel were onsite.

  As part of the FVI, JCO selected and reviewed the custody logs of 15 children to determine
  whether agents were properly recording custodial actions in e3DM. The data review identified
  that the facility was inconsistently reporting welfare checks, resulting in all fifteen custody logs
  reviewed having recording gaps of four to thirteen hours. Although there was a gap in
  recordation, JCO observed agents and contract security guards in the pods and the processing
  area, providing continuous supervision of the children. In addition, at least one meal was not
  recorded in thirteen logs. JCO confirmed that a food service contractor provided meals three
  times a day; these meals included two hot meals and one cold meal, usually served at lunch.
  JCO was informed that all individuals in custody in the pod stood in line and walked to the table
  in front of the observation tower where they were served a meal. This ensured that all
  individuals in custody received a meal. In addition, children always had access to fresh fruit and
  snacks, which JCO observed during the video walk through. Thus, these missing entries, most
  likely, indicated errors in data entry and not that children did not receive meals. Even though the
  actual custodial actions may have been performed, JCO continues to stress the importance of
  proper record keeping to accurately reflect CBP’s significant efforts to provide appropriate care
  consistent with the FSA.

  Nine of the ten UACs whose logs were reviewed, and all five accompanied children whose logs
  were reviewed were in custody longer than seventy-two hours. The week of the review,
  February 14 through February 20, 2021, was a period of extreme cold weather in Texas with
  power and water outages across the state. Road closures due to severe weather conditions
  created additional transportation challenges and contributed to delays in transferring children out
  of CBP custody. In addition, some of RGV Sector’s community partners had power and water
  outages, preventing them from accepting transfers.

  Station staff provided a video walk through of one of the two medical rooms at CPC-DNT. It
  was located next to an area where USBP agents process new arrivals to CPC-DNT. Inside the
  medical room, nurse practitioners were at all three patient care stations. JCO observed the nurse
  21
    See, Temporary Processing Facilities, Flickr, U.S. Department of Homeland Security, Customs and Border
  Protection, https://www.flickr.com/photos/cbpphotos/50925471443/in/album-72157718215685868/ (last visited
  March 5, 2021).
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 19 of 33 Page ID
                                          #:42721
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 7

  practitioners taking the temperatures of individuals in custody and asking questions about their
  health. The medical room also had a bed set up behind a privacy screen in case a patient needed
  privacy or to lie down.

  During its inspection of CPC-DNT, JCO confirmed all individuals arrived via the sally port
  where contract medical staff conducted health interviews, including for lice and contagious
  diseases, took everyone’s temperature, and asked them about COVID-19 symptoms (cough,
  shortness of breath, etc.). Medical contractors explained that if a person’s temperature was
  elevated and did not lower after resting from the elements, the person was tested for the flu. The
  medical contractors stated that if the flu test came back negative, they would notify USBP that
  the patient needed to be isolated and transported to a local hospital for further diagnostic testing.
  USBP informed JCO that CBP does not perform COVID-19 testing at its facilities because it
  lacks the capacity to do so. However, when medical contractors refer a symptomatic person to
  the local hospital, the hospital may test for COVID-19. While at CPC-DNT, an individual
  needing isolation would be placed alone in a room before transfer to the hospital, according to
  USBP. If, upon return from the hospital, the individual needed to be medically isolated, they
  would be transferred to Harlingen Station, the designated isolation station at the time of JCO’s
  visit.

  If the medical contractors did not identify any health issues at the sally port, the individual was
  taken inside CPC-DNT for the medical contractors to conduct an additional medical
  assessment. Before any person in custody entered the facility, they were provided with a
  surgical mask. In addition, surgical masks were provided to everyone as needed throughout their
  time in custody. Interviews with USBP confirmed that surgical masks were provided throughout
  time in custody and were available in the pods. Once medical contractors completed a child’s
  medical assessment, they gave the child a blue wrist band indicating the medical assessment was
  completed. As mentioned in previous reports, medical assessments consisted of symptom
  checks, medical history, a COVID-19 questionnaire, and a temperature check. If a child required
  additional medical care available onsite, such as a prescription or medical monitoring, the child
  also received a red wrist band indicating they were under medical supervision. During these
  medical assessments, if a child needed to be sent to the hospital for further evaluation or care, the
  medical contractors notified USBP for a transport; if the case was critical, the medical
  contractors called 911. Throughout the facility, social distancing was encouraged to the extent
  operationally feasible. CPC-DNT was built to provide more space for individuals in custody
  than the traditional USBP station. As mentioned above, individuals in custody assigned to a
  specific unit in a pod had a designated toilet and sink assigned to their unit to reduce
  transmission risk.

  JCO reviewed the logs of five children receiving medical care at CPC-DNT, which ranged from
  care for long term health issues to care for a fractured arm. While four of the five children were
  on medication, USBP did not consistently record when the children received medication in
  e3DM. In addition, JCO was unable to confirm via the provided documents from medical
  contractors that all children received their required medication when they needed it. However,
  through discussions with the medical contractors, and information recorded on the white boards
  listing children’s medical issues, including medication times, JCO was assured that the children
  did receive the medication they needed. For example, one child was receiving medication and
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 20 of 33 Page ID
                                          #:42722
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 8

  was supposed to continue receiving it for four days post-release from CBP custody; while e3DM
  records did not note this medication was given, the manifest showing the transfer from CBP
  noted the child was transferred with their medication. JCO raised this issue with CBP’s Office
  of the Chief Medical Officer who, in turn, is discussing data integrity issues with the medical
  contractor. While complete recordation does not always occur, both USBP and the medical
  contractors coordinate to ensure medications are provided when needed. CBP is working to
  enhance medical recordation efforts through the ongoing rollout of its Electronic Medical
  Record.

  USBP consistently monitors children for signs of illness. In addition, station personnel stated
  that a sick child, or others in the same unit as the sick child, would alert an agent when medical
  care was needed. JCO was informed that during every shift USBP or the medical contractors
  complete a temperature check on all children. Three of the five children mentioned above had
  been seen at a hospital for their medical conditions, and the others had notes in their records that
  they could be treated onsite. All five children were noted on the medical white board where the
  medical contractors tracked those needing medical care and when medication was scheduled to
  be given.

  Based on the results of the FVI, I believe that CPC-DNT was substantially compliant with the
  FSA because the facility provided meals and snacks, access to drinking water, functioning
  toilets, functioning sinks with soap, and the hold rooms measured within the appropriate
  temperature range. The facility was clean and sanitary. Children were adequately supervised
  and had access to medical care as needed. Finally, it was evident that CPC-DNT personnel were
  striving to ensure that COVID-19 precautions were being followed even though social distancing
  could not be observed at all times given the increasing numbers of individuals in custody. Upon
  arrival to the facility, individuals in custody were asked a COVID-19 questionnaire and their
  temperature was taken. Appropriate follow-up care was provided if needed. Agents at Donna
  provided surgical masks to all in custody in the sally port, throughout the individual’s time in
  custody, and upon release or transfer. Each pod also had surgical masks freely available to all
  individuals in custody.

  Centralized Processing Center-Ursula Renovation

  Construction at the Centralized Processing Center-Ursula (CPC-Ursula) is ongoing. The contract
  was awarded in September of 2020, with an estimated completion date of December 2021.
  Absent any unforeseen challenges or delays, RGV Sector anticipates operations will resume at
  CPC-Ursula soon after construction is complete. Expected enhancements include removal of
  chain link fencing used to create holding pods, construction of improved holding pods, new
  HVAC throughout the entire facility, permanent plumbing, child-friendlier interiors, upgraded
  security systems, and a more efficient sally port for transportation.

  Conclusion

  Since April 2020, the number of encounters at the SWB has been increasing. CBP is currently
  experiencing the highest level of migrant encounters since fiscal year 2019, which is further
  complicated by the unique challenges of COVID-19. As the number of individuals in custody
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 21 of 33 Page ID
                                          #:42723
  CBP Juvenile Coordinator March 5, 2021 Report
  Page 9

  increases and our partner agencies contend with their own capacity limitations, there will
  continue to be times when class members are held in facilities above targeted COVID-19
  capacity and/or above actual facility capacity. Although USBP is impacted by its limited ability
  to control the number of individuals in custody, significant planning and actions have been taken
  to adapt to on-the-ground conditions and ensure all children are held in safe and sanitary
  conditions while in CBP custody.

  First and foremost, CBP has taken actions to minimize the time children remain in custody by
  expanding processing capabilities through virtual processing and increasing temporary duty
  assignments in RGV Sector. CBP continues to rely on its interagency partners to transfer
  children out of CBP custody and has further enhanced coordination between agencies, most
  recently by co-locating USBP and ORR staff at the newly stood up CPC-DNT.

  CPC-DNT further demonstrates CBP’s ability to monitor conditions and anticipate growing
  demands. As the designated hub for processing UACs and families in RGV Sector, CPC-DNT
  provides a more appropriate environment for children than USBP stations and has been carefully
  designed to mitigate COVID-19 risks as best as possible. Additional COVID-19 precautions
  include providing surgical masks, encouraging social distancing when possible, medical
  assessments, and access to sinks with soap and/or hand sanitizer. I will continue to monitor
  capacity and facilities across the SWB to ensure children are held in safe and sanitary conditions
  consistent with the terms of the FSA.
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 22 of 33 Page ID
                                 #:42724




                 MARCH 5, 2010
                 ORR JUVENILE
              COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 23 of 33 Page ID
                                 #:42725


                              ORR JUVENILE COORDINATOR INTERIM REPORT

                                                March 5, 2021

                             Aurora Miranda-Maese, ORR Juvenile Coordinator


                                                Introduction

  On April 24, 2020, The Honorable Dolly M. Gee of The United States District Court for the Central District
  of California held a third hearing on the Motion for Temporary Restraining Order on Jenny L. Flores, et al.
  v. William P. Barr, et al., directing the undersigned designated as the Office of Refugee Resettlement
  (ORR), Juvenile Coordinator, Aurora Miranda-Maese, to file an Interim Report monthly during the
  pendency of the national health emergency related to the COVID-19 pandemic. ORR updated reports have
  continued to be filed as ordered, with the last report submitted by the undersigned on January 15, 2021.

  Subsequent to the Court Order dated April 24, 2020, the undersigned continued in collaboration with the
  workgroup to assist in obtaining the data from all congregate care shelters and transitional foster care
  nationwide, on issues as they pertain to the six Court-ordered topics and the additional requirements.
  Under the Juvenile Coordinator, this workgroup has continued collaborating with care providers and ORR
  staff to assess compliance with the Court’s Order. As the number of minors referred to ORR has
  exponentially increased, the time commitment to accomplish the review for this report has also increased
  to well over 500 staffing hours for each report. This includes time spent by Federal Field Specialists and
  grantee care provider staff, who would otherwise be providing direct services to unaccompanied children.
  In addition, the Court Order dated August 7, 2020 directed the ORR Juvenile Coordinator to expand the
  requirements of the April 24, 2020 Order by detailing the reasons that release is delayed due to
  unavailable fingerprinting services or an inability to complete the home study for each minor, which has
  continued up through this report.

  At the status conference hearing on January 29, 2021, the Court ordered the Immigration and Customs
  Enforcement (ICE) and ORR Juvenile Coordinators shall file their next interim reports by March 5, 2021,
  covering the topics listed in the April 24, 2020 Order and compliance with the Court’s Order regarding
  minors held under Title 42 authority. The Juvenile Coordinator has not been informed of any minors
  currently being held in ORR custody under Title 42. The ORR Juvenile Coordinator shall also provide the
  following:

         The names and locations of ORR facilities where any Class Member has contracted COVID-19 while
          already housed at the facility, rather than being diagnosed with COVID-19 at intake;
         Updates on ORR’s plans to expand capacity during the pandemic; particularly if any influx situation
          arises;
         Descriptions of ORR’s COVID-19 plans in light of any recent updates to CDC guidelines and the
          start of vaccine distribution, including any steps to ensure prompt vaccination of personnel and
          residents; and




                                                      1
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 24 of 33 Page ID
                                 #:42726


         A census and explanation of the Class Members detained in “out-of-network” facilities such as
          those detained at Nexus Children’s Hospital

  During this reporting period, which covers January 13, 2021 to February 28, 2021, approximately 7,330
  cases were reviewed. In the same reporting period, approximately 10,747 minors were admitted to ORR
  facilities, resulting in continued significant increase in the ORR census. In the same time period, ORR has
  discharged approximately 5,425 minors.

  The workgroup continued to collaborate with ORR grantee staff, Federal Field Specialists (FFS), and other
  ORR staff members to obtain the information needed from the ORR network.

  Figure 1 below provides information regarding the increase in referrals to ORR’s census and Figure 2
  highlights ORR’s census and discharges, both figures covering the last six months, beginning September
  1, 2020 to February 28, 2021. Also listed below is Figure 3, which details ORR’s total bed capacity by
  residence type as of February 28, 2021.

              Figure 1: Referrals to ORR Census from September 1, 2020 to February 28, 2021 1




  1
   The information in Figure 1 reflects the number of the minors referred to ORR from September 1 – February 28,
  2021.

                                                         2
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 25 of 33 Page ID
                                 #:42727
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 26 of 33 Page ID
                                 #:42728



  Plans to Expand Capacity
  ORR has implemented a flexible cohorting strategy, which maximizes the capacity in shelters. ORR
  continues the policy of commencing reunification efforts within 24 hours of a minor’s admittance to an
  ORR facility. Reunification efforts often result in release upon the conclusion of the minor’s quarantine or
  medical isolation period. For those minors whose reunification has not concluded at the end of quarantine
  or medical isolation, ORR may transfer them to another facility in the interest of making quarantine or
  isolation beds available for newly admitted minors.

  ORR actively monitors bed capacity and continuously adjusts placement and transfer strategies while
  prioritizing discharges where possible. An Incident Action Plan is developed weekly to coordinate efforts
  to fully utilize existing shelter capacity across the ORR shelter network.

  ORR’s current permanent licensed capacity is constrained by the increase of minors referred to ORR who
  are COVID-19 exposed or COVID-19 positive upon admission. Capacity at these licensed facilities are
  further strained by ORR’s efforts to adhere to the physical and social distancing guidelines from federal,
  state and local health authorities.

  Care provider programs are also implementing prudent staffing models in adherence with guidance from
  the CDC, state and local authorities and their own organization policies in order to limit exposure risk for
  their employees. As a result, programs are not able to meet ORR and state-licensing mandated staffing
  supervision, which further reduces the maximum capacity each program can accommodate.

  Some of ORR facilities are struggling with staffing shortages and are having a hard time filling
  positions. Programs are reporting difficulties with hiring staff due to a decreased response to job postings
  and in finding qualified applicants for positions posted. Also, some potential candidates are not continuing
  with the hiring process, citing fears of contracting COVID-19.

  In addition, ORR facilities are experiencing difficulties with staff retention. Programs have reported
  challenges with an inability to hire and retain employees who are often faced with caretaker
  responsibilities within their own homes and concerns that potential employees may have working in a
  congregate setting, which may put them at risk for exposure. Other reasons cited include: low morale,
  the inability to telework, working additional hours due to coverage needs, delays with State licensing to
  complete the clearance process, and concerns regarding travel during the pandemic. ORR has been
  working with programs to identify strategies to mitigate staffing challenges where possible.

  During this reporting period, ORR opened Carrizo Springs Influx Care Facility to alleviate the number of
  minors referred to ORR. Currently, minors placed at Carrizo Springs are transfers from licensed shelters,
  where they completed their quarantine and commenced the family reunification process. The transfer
  enables them to continue their reunification process while making licensed beds available for newly
  referred minors who need to undergo quarantine or medical isolation.

  Additionally, on March 5, 2021, ORR issued additional guidance to the grantee care provider network in
  response to increasing numbers of referrals of unaccompanied children. ORR informed the grantee care
  provider network regarding reducing certain COVID-19 social distancing practices in order to increase the
  number of usable beds in each facility. ORR briefed Ms. Andrea Ordin, and Dr. Paul Wise on the guidance
  issued March 5, 2021 (the date it was issued).


                                                       4
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 27 of 33 Page ID
                                 #:42729



      Minors Residing Long-term in Non-ORR Facilities
      Currently, ORR has two minors placed in an out-of-network (OON) residential treatment center. A third
      minor, who is placed at a transitional foster care program, is also receiving care at a psychiatric hospital.

      Two minors with complex medical needs are residing in a long-term medical facility. Both minors have
      remained at the hospital since their referral to ORR and have never physically resided at an ORR facility.

      All minors residing at non-ORR facilities but in ORR custody have been included in the Juvenile
      Coordinator’s Interim Report since they began in accordance with the April 24, 2020 Court Order. The
      details of this report include consideration of the five minors mentioned above.


      This report provides updates to the six topics ordered to be covered by the Juvenile Coordinator, which
      follows below:


 I.       Measures taken to expedite the release of Class Members to suitable custodians during
          the COVID-19 health emergency, including the status of fingerprinting and home study
          policies and practices, in compliance with this Order, and provide census data as to any
          minors who remain in custody due to lack of fingerprinting or home studies.

      Fingerprinting Policies and Practices
      Per a prior Court Order, ORR amended its fingerprinting procedures on July 21, 2020 (attached in previous
      Juvenile Coordinator Report dated July 24, 2020).

      As of January 26, 2021, all ORR digital fingerprinting sites are operational.

      Fingerprinting services are among the initial criteria initiated in the family reunification process. In cases
      where fingerprinting is not immediately available but other reunification requirements are still pending,
      case managers continue to search for alternative locations within a reasonable distance and continue to
      communicate with the persons regarding their options. Where no reasonable alternative fingerprinting
      options are available and fingerprinting is the only requirement delaying release, ORR determines
      whether provisional release is appropriate. As of February 28, 2021, there were no minors in ORR care
      whose release was delayed because COVID-19 closures made fingerprinting services unavailable to
      sponsors.

      Home Study Policies and Practices
      ORR issued Home Study Practice Guidance due to COVID-19 on May 6, 2020 (attached in a previous
      Juvenile Coordinator Report dated June 8, 2020). ORR is in alignment with the many states that have
      imposed restrictions on movement or shelter-in-place orders for residents due to the COVID-19 pandemic.
      It remains paramount that minors are released to a safe and healthy environment with a sponsor who is
      able to meet their needs. It is also important to protect the staff who conduct home studies and assure
      they feel safe and supported during this time as well.



                                                            5
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 28 of 33 Page ID
                                 #:42730
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 29 of 33 Page ID
                                 #:42731
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 30 of 33 Page ID
                                 #:42732
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 31 of 33 Page ID
                                 #:42733


       care personnel, long-term care facility residents, frontline essential workers, and persons aged ≥75 years).
       Persons aged 16–17 years without high-risk medical conditions are recommended to receive the COVID-
       19 vaccine during Phase 2, along with all persons ≥16 years not previously recommended for vaccination.
       As of December 18, 2020, only the Pfizer-BioNTech COVID-19 vaccine is authorized for use in persons aged
       16–17 years.

       ORR works with care provider programs who might have the COVID-19 vaccine available through their
       jurisdiction, based on local distribution plans, to determine if any child currently in care is eligible to
       receive the vaccine. This includes a review of age criteria (16–17 years), expected unification timeline to
       ensure both doses could be provided without delaying a minor’s release, and recent receipt of other
       vaccinations (given the lack of data on the safety and efficacy of COVID-19 vaccines administered
       simultaneously with other vaccines, CDC currently recommends that the vaccine be administered alone,
       with a minimum interval of 14 days before or after administration with any other vaccine).

       At this time, care provider program staff who are eligible for the COVID-19 vaccine based on ACIP
       recommendations and the recommendations of their state and local jurisdictions may opt to receive the
       vaccine.

       ORR continues to closely monitor the development of ACIP recommendations and vaccine prioritization
       for COVID-19 vaccines, and to develop guidance specific to the COVID-19 epidemiology and operational
       complexities of the UAC Program.


III.       With respect to minors placed at congregate facilities in which either a minor or staff
           member has tested positive for COVID-19, identify the specific reason the minors
           located there have not been released or transferred to a non-congregate setting.

       For all the ORR network, transfers out of congregate care were not pursued due to the risk of potentially
       spreading or catching COVID-19 during the transfer process. While the occupancy rate continues to
       increase at congregate shelters, their ability to isolate those minors who have tested positive remains
       paramount. ORR issued revised field guidance dated July 16, 2020 with regard to COVID-19 (attached in
       previous Juvenile Coordinator Report dated July 24, 2020).

       ORR’s policies require the release of minors to sponsors in a manner that promotes public safety, which
       includes concerns related to public health. The field guidance and ORR Policy Guide Section 3.4.8 Medical
       Clearance Prior to Release or Transfer, states:

        “Unaccompanied alien children who have serious physical or mental health issues or have had exposure
       to a communicable disease may not be transferred or moved until they have been medically cleared by a
       physician or ORR is consulted….

       Children who are infectious with communicable diseases of public health concern, which have potential to
       cause outbreaks, will not be released from ORR care until they are non-infectious.”




                                                            9
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 32 of 33 Page ID
                                 #:42734



IV.       Describe any policies and/or practices aimed at identifying and protecting minors who
          are at heightened risk of serious illness or death should they contract COVID-19.

      Each ORR facility has a unique process for staffing medical care for the individualized needs of the minors
      in care. Some directly hire licensed independent practitioners (e.g., pediatricians, family medicine
      physicians, pediatric nurse practitioners, registered nurses) who operate in clinics physically located at
      the facility, while some contract with community healthcare providers who either visit the facility or
      evaluate the minors in their clinics. Each care provider has an established network of healthcare
      providers, including specialists, emergency care services, mental health practitioners, and dental
      providers. Care providers are required to maintain state licensing and adhere to licensing requirements,
      including staffing requirements.

      Each child in ORR care has an initial intake assessment within 24 hours of the minor’s admission to a care
      provider facility, to obtain information about the minor, including whether there are any immediate
      medical and mental health concerns. Minors who are ill on arrival will receive prompt attention and
      medical care.

      Each minor also receives an initial medical examination (IME) by a licensed primary care provider (e.g.,
      physician, physician assistant, or nurse practitioner) within two business days of admission into ORR
      custody. The IME is based on a well-child examination, adapted for the unaccompanied children
      population with consideration of screening recommendations from the American Academy of Pediatrics,
      the Centers for Disease Control and Prevention (CDC), and the U.S. Preventive Services Task Force
      (USPSTF).

      The purposes of the IME are to assess general health, administer vaccinations in keeping with U.S.
      standards, identify health conditions that require further attention, and detect contagious diseases, such
      as influenza or tuberculosis. If a vaccination record is not located or a minor is not up to date, the minor
      receives all vaccinations recommended by the ACIP catch-up schedule and approved by the CDC, including
      seasonal influenza vaccine.

      ORR’s DHUC staff and ORR care providers routinely track and discuss children with existing medical
      conditions, including children with conditions that put them at increased risk of infection or could result
      in possible medical complications if infected. As part of these discussions, facilities caring for children with
      complex medical needs have been directed to:

             Maintain close contact with general and specialty medical providers of children with complex
              medical needs and identify plans for continued care (e.g. utilization of telehealth services) in the
              event of office closures and other barriers to care during the pandemic.

             Create a safety plan for when a child might require in-person medical evaluation, such as an
              outpatient clinic or at an emergency room.

             Ensure children have an adequate and ongoing supply of prescription medications.

             Continue to follow recommendations about infection prevention, including for respiratory
              diseases such as influenza and COVID-19, from medical providers overseeing the care of children
              with complex health needs.

                                                            10
Case 2:85-cv-04544-DMG-AGR Document 1084-1 Filed 03/05/21 Page 33 of 33 Page ID
                                 #:42735


      On September 21, 2020, ORR medical staff met with Dr. Paul Wise, as well as the Juvenile Coordinator
      and the Special Master, Andrea Ordin, in order to discuss the issue of protecting minors in this population.

      As of February 25, 2021, there have been no minors who tested positive for COVID-19 who have required
      hospitalization.


V.        Explain whether the medical professionals at ORR are making expeditious individual
          assessments about a Class Member’s eligibility for release when a Class Member has
          been exposed to COVID-19 or has a sponsor whose household has a confirmed case of
          COVID-19, and provide the average time in which such individual assessments take
          place during the reporting period.

      As of February 28, 2021, there were thirty-four minors whose release was delayed due to a positive
      COVID-19 diagnosis, as they complete their isolation protocols. Additionally, there were nineteen minors
      whose release was delayed due to being in medical quarantine because of exposure to COVID-19.
      Quarantine recommendations for minors who have been exposed to a confirmed COVID-19 case are made
      in collaboration with the local public health authority.

      In accordance with the revised ORR field guidance, if a sponsor or a member of the sponsor’s household
      has a suspected or confirmed COVID- 19 infection, ORR postpones release until a medical or public health
      professional determines it is safe to release the minor to the sponsor’s household.



VI.       Explain whether ORR is making individualized assessments regarding its ability to
          release minors subject to removal orders under the MPP, including census data and
          reasons for non-release.

      As of February 22, 2021, there were 23 minors in ORR custody that were identified as MPP
      cases. Currently, there are eight (8) minors who are engaged in the family reunification process, but it is
      not complete. The remaining minors are Category 4, with 14 of these minors placed in Long Term Foster
      Care (LTFC) and one minor in a shelter. The Juvenile Coordinator did not identify any cases from the
      reporting period where an MPP removal order was a sole basis for a minor’s non-release.


                                                      Summary

      The undersigned respectfully submits this report to the Court pursuant to the Court Order dated January
      29, 2021. The undersigned will continue to work independently and with the Special Master and will
      continue to file interim reports per the Court’s directive to monitor facilities to assure adherence to CDC-
      compliant and ORR guidelines are maintained.




                                                          11
